DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banin et al (US Publication No.: US 2011/0299001 A1 of record, “Banin”).
Regarding Claim 17, Banin discloses a method for manufacturing a diffuser (Figures 1, 3, 8-9), comprising a diffusion layer for diffusing a light transmitted by a visible light source and a plurality of metal nanostructures (Figures 8-9, diffusion layer 3/4/5, metal nanostructure region 4; Figure 1, metal nanostructures 104, light source 2; Paragraph 0026; Paragraph 0104), the method comprising:
Providing a transmission layer made of a material transparent to the light transmitted and having a front face (Figure 9, transmission layer 6; Paragraph 0104), and
Forming on the front face the plurality of metal nanostructures, each of these metal nanostructures having, in projection in a main extension plane, a longitudinal dimension corresponding to the largest dimension of the metal nanostructure according to the projection, the longitudinal dimension extending along a longitudinal axis (Figure 1, metal nanostructures 104 have longitudinal dimensions in a vertical direction), and

The metal nanostructures further being distributed within the diffusion layer such that the longitudinal axes of at least two adjacent metal nanostructures are non-parallel (Figure 3 discloses non-parallel metal nanostructures; Paragraph 0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banin in view of Dai et al (US Publication No.: US 2013/0194671 A1, “Dai”).
Regarding Claim 1, Banin discloses a diffuser (Figures 8-9), comprising:
A transmission layer (Figure 9, transmission layer 6; Paragraph 0104) and
A diffusion layer for diffusing a light transmitted by a visible light source (Figure 9, diffusion layer 3/4/5), wherein
The diffusion layer comprises a plurality of metal nanostructures (Figure 9, metal nanostructure region 4; Figure 1A discloses the metal nanostructures 104; Paragraph 0026; Paragraph 0104), each of the metal nanostructures having, in projection in a main extension plane:  
A longitudinal dimension corresponding to the largest dimension of the metal nanostructure according to the projection, the longitudinal dimension extending along a longitudinal axis (Figure 1, metal nanostructures 104 have longitudinal dimensions in a vertical direction), and

The metal nanostructures are further distributed within the diffusion layer such that the longitudinal axes of at least two adjacent metal nanostructures are non-parallel (Figure 3 discloses non-parallel metal nanostructures; Paragraph 0092).
Banin fails to disclose that the metal nanostructures comprise only metal element.
However, Dai discloses a similar diffuser where the metal nanostructures comprise only metal element (Dai, Paragraph 0082 disclose that each nanostructure comprises silver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nanostructures as disclosed by Banin to comprise only metal element as disclosed by Dai. One would have been motivated to do so for the purpose of optimizing the diffusive properties of the diffusion layer comprising nanostructures (Dai, Paragraph 0082). 

Regarding Claim 2, Banin in view of Dai discloses the diffuser of claim 1, wherein the longitudinal axes of the metal nanostructures are oriented along a plurality of different orientations in the main extension plane (Figure 3 discloses various metal nanostructures oriented along a plurality of different orientation in the main extension plane; Paragraph 0092). 

Regarding Claim 3, Banin in view of Dai discloses the diffuser of claim 1, wherein the longitudinal and transverse dimensions such that L≥k*l, with k=1.5, wherein L and l represent the longitudinal dimension and the transverse dimension, respectively (Paragraph 0025 discloses a longitudinal dimension of 400nm and a transverse dimension of 100nm, where 400nm is greater than 1.5*100nm).

Regarding Claim 4, Banin in view of Dai discloses the diffuser of claim 1, wherein, for at least some of the at least two adjacent metal nanostructures, the longitudinal axes of the at least two adjacent 

Regarding Claim 5, Banin in view of Dai discloses the diffuser of claim 1, wherein, for a given metal nanostructures, at least several metal nanostructures adjacent to the given metal nanostructures have a longitudinal axis non-parallel to that of the given nanostructure (Figure 3 discloses several adjacent metal nanostructures that are non-parallel to any one given metal nanostructure).

Regarding Claim 6, Banin in view of Dai discloses the diffuser of claim 1.
The first embodiment of Banin fails to disclose a polarization layer configured to polarizer the light and intended to be diffused by the plurality of metal nanostructures.
However, another embodiment of Banin discloses a similar diffuser comprising a polarization layer configured to polarizer the light and intended to be diffused by the plurality of metal nanostructures (Paragraph 0090; Figure 15, polarization layer 3/4; Paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Regarding Claim 7, Banin in view of Dai discloses the diffuser of claim 6.
The first embodiment of Banin fails to disclose that the polarization layer comprises a polarizer.
However, another embodiment of Banin discloses a similar diffuser where the polarization layer comprises a polarizer (Figure 15, polarizer 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the 

Regarding Claim 8, Banin in view of Dai discloses the diffuser of claim 6.
The first embodiment of Banin fails to disclose that the polarization layer comprises a liquid crystal.
However, another embodiment of Banin discloses a similar diffuser where the polarization layer comprises a liquid crystal (Figure 15, liquid crystal 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Regarding Claim 9, Banin in view of Dai discloses the diffuser of claim 6.
The first embodiment of Banin fails to disclose that the polarization layer is configured so as to dynamically modulate a polarization of a light transmitted according to a modulation frequency.
However, another embodiment of Banin discloses a similar diffuser where the polarization layer is configured so as to dynamically modulate a polarization of a light transmitted according to a modulation frequency (Figure 15, modulator 3; Paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Regarding Claim 10, Banin in view of Dai discloses the diffuser of claim 9.


Regarding Claim 11, Banin in view of Dai discloses the diffuser of claim 1, wherein the longitudinal dimension is comprises between 200nm and 2um (Paragraph 0025 discloses a longitudinal dimension of 400nm, which falls within the claimed range), and the transverse dimension is comprised between 50nm and 500nm (Paragraph 0025 discloses a transverse dimension of about 100nm, which falls within the claimed range).

Regarding Claim 12, Banin in view of Dai discloses the diffuser of claim 1, wherein the metal nanostructures have, in projection in the main extension plane, a shape taken from among an ellipse and a rectangle (Figures 1 and 3 disclose a rectangular shape).



Regarding Claim 14, Banin in view of Dai discloses the diffuser of claim 1.
Banin fails to disclose that the only metal element of the metal nanostructures is at least one metal selected from a group consisting of aluminum, tungsten, copper, silver and gold.
However, Dai discloses a similar diffuser where the only metal element of the metal nanostructures is at least one metal selected from a group consisting of aluminum, tungsten, copper, silver and gold (Dai, Paragraph 0082 disclose that each nanostructure comprises silver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nanostructures as disclosed by Banin to comprise only metal element as disclosed by Dai. One would have been motivated to do so for the purpose of optimizing the diffusive properties of the diffusion layer comprising nanostructures (Dai, Paragraph 0082). 

Regarding Claim 15, Banin in view of Dai discloses a display system (Figures 8-9), comprising the diffuser of claim 1, and a point light source (Figures 8-9, point light source 2; Paragraph 0103), wherein the diffuser is configured to cooperate with the point light source so as to diffuse a light transmitted thereby (Paragraph 0103).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banin.
Regarding Claim 18, Banin discloses the method of claim 17.
The first embodiment of Banin fails to disclose a step of forming a polarization layer on a rear face of the transmission layer, wherein the polarization layer is configured to polarizer the light intended to be diffused by the metal nanostructures.
However, another embodiment of Banin discloses a similar method comprising a step of forming a polarization layer on a rear face of the transmission layer, wherein the polarization layer is configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Regarding Claim 19, Banin discloses the method of claim 18.
The first embodiment of Banin fails to disclose that the forming of the polarization layer comprises forming a cavity and filling the cavity with a liquid crystal.
However, another embodiment of Banin discloses a similar method where the forming of the polarization layer comprises forming a cavity and filling the cavity with a liquid crystal (Figure 15, liquid crystal 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Regarding Claim 20, Banin in view of Dai discloses the method of claim 19, further comprising: forming electrodes around the cavity (Figures 8-9, electrodes 3/5, cavity 4).
The first embodiment of Banin fails to explicitly disclose that the electrodes are configured to apply an electric field to the liquid crystal and to electrically connect the polarization layer to a modulation system configured to engage with the diffuser, in order to dynamically modulate a polarization of the light polarized by the polarization layer, according to a modulation frequency.
However, another embodiment of Banin discloses a similar method where the electrodes are configured to apply an electric field to the liquid crystal and to electrically connect the polarization layer to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by the first embodiment of Banin to include a polarization layer as disclosed by another embodiment of Banin. One would have been motivated to do so for the purpose of achieving a display output that is significantly brighter than conventional display outputs using similar intensities of electromagnetic radiation exposition (Banin, Paragraph 0113). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Banin in view of Dai in further view of Kim et al (US Publication No.: US 2016/0350053 A1 of record, “Kim”).
Regarding Claim 16, Banin in view of Dai discloses the display system of claim 15.
Banin fails to disclose a screen, comprising a plurality of micro-screens each comprising a plurality of pixels, a plurality of projection systems associated with the plurality of micro-screens, and a microlens array associated with the diffuser, wherein the diffuser is associated with at least one pixel of the pluralities of pixels of the micro-screens.
However, Kim discloses a similar display system comprising a screen, comprising a plurality of micro-screens (Kim, Figure 1, micro-screens 10; Paragraph 0024) each comprising a plurality of pixels, a plurality of projection systems associated with the plurality of micro-screens (Kim, Figures 1-2; Paragraph 0024), and a microlens array associated with the diffuser, wherein the diffuser is associated with at least one pixel of the pluralities of pixels of the micro-screens (Kim, Figure 5, microlens 27, diffuser 26; Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser as disclosed by Banin to be used in a display system as disclosed by Kim. One would have been motivated to do so for the purpose of improving the moire and viewing angle of the tiled display (Kim, Paragraph 0036). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871